                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss,                                )     Civil Action No.: 2:19-2469-BHH
                                                 )
                                    Plaintiff,   )
                                                 )
                     vs.                         )
                                                 )
 Shontate Morley, Doe 1 (a.k.a Ms. Chi),         )        ORDER AND OPINION
 and Doe 2,                                      )
                                                 )
                       Defendants.               )
 ________________________________                )

       Plaintiff Darrell L. Goss (“Plaintiff”) is an inmate at Leiber Correctional Institution

(“Lieber”) in Ridgeville, South Carolina. On December 11, 2019, Plaintiff filed a motion for

injunctive relief. (ECF No. 25.) In accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule 73.02 D.S.C., this matter was referred to United States Magistrate Mary Gordon

Baker for pretrial handling. On January 3, 2019, Magistrate Judge Baker issued a Report

and Recommendation recommending that the Court deny Plaintiff’s motion for injunctive

relief, which requests a court order requiring Defendants to provide him adequate legal

supplies and photocopies of his legal papers for his federal cases. (ECF No. 31.) The

Magistrate Judge concluded that this issue is now moot because the supply limitations

restriction which Plaintiff complains of has been rescinded. (See id. at 3.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270-71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with
instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made. On

January 3, 2020, Plaintiff was advised of his right to file objections to the Report and

Recommendation. (ECF No. 31 at 5.) However, he has not done so. In the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After careful review of the record, the applicable law, and the Report and

Recommendation, the Court finds the Magistrate Judge’s recommendation to be proper.

Accordingly, the Report and Recommendation is adopted and incorporated herein by

reference. Plaintiff’s motion for injunctive relief (ECF No. 25) is DENIED as moot.

         IT IS SO ORDERED.

                                             /s/Bruce Howe Hendricks
                                             United States District Judge

January 31, 2020
Charleston, South Carolina




                                                2
